 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2   MICHELLE-ANN C. WILLIAMS
 3   Trial Attorney (MD Bar)
     U.S. Department of Justice
 4   Environment & Natural Resources Division
     Natural Resources Section
 5   Ben Franklin Station, P.O. Box 7611
 6   Washington, D.C. 20044-7611
     Telephone: (202) 305-0420
 7   Fax: (202) 305-0506
     Email: michelle-ann.williams@usdoj.gov
 8
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
     CENTER FOR BIOLOGICAL DIVERSITY,                       Case No.: 2:19-cv-01915-GMN-EJY
11
12                          Plaintiff,
                                                            STIPULATED AGREEMENT AND
13   vs.                                                    SECOND EXTENSION OF
                                                            DEADLINES [ECF NO. 18] TO
14   UNITED STATES BUREAU OF LAND                           FACILITATE SETTLEMENT
     MANAGEMENT,                                            DISCUSSIONS
15
                            Defendant,
16
     and
17
     IONEER USA CORPORATION,
18
                           Defendant-Intervenor.
19
20          Plaintiff Center for Biological Diversity (“the Center”), Federal Defendant United States

21   Bureau of Land Management (“BLM”), and Defendant-Intervenor Ioneer USA Corporation

22   (“Ioneer”) (collectively the “Parties”) agree and stipulate as follows:

23          WHEREAS, the Parties previously submitted a Stipulated Agreement and Briefing
24   Schedule for Motion for Preliminary Injunction and [Proposed] Order [ECF No. 9], whereby: (1)
25   Ioneer represented it would not conduct any additional ground disturbing activities pursuant to the
26   Rhyolite Ridge Exploration Project (Notice NVN-097202) or the South Infill Exploration Project
27   (Notice NVN-097262) for the next 35 days, from November 5, 2019 to December 10, 2019; (2)
28   Ioneer represented the only activities that will be conducted by Ioneer during those next 35 days
                                                      1
        Case 2:19-cv-01915-GMN-EJY Document 24 Filed 12/02/19 Page 2 of 3



 1   would be continued work on two water bores that are already in place and during the course of
 2   conducting those activities, Ioneer would continue to comply with the existing requirements of the
 3   Notices NVN-097202, and NVN-097262 and any applicable statues and regulations; (3) the Center
 4   represented that it would not file a motion for a temporary restraining order during the same time
 5   period; and (4) the Center represented it would not oppose a motion to intervene in this case by
 6
     Ioneer. The agreement further provided a briefing schedule such that the Center would file its
 7
     motion for a preliminary injunction on or before November 5, 2019, the BLM and Ioneer would
 8
     file their responses on or before November 19, 2019, and the Center would file its reply on or
 9
     before November 26, 2019.
10
             WHEREAS, the Parties previously agreed to an extension of the previous deadlines [ECF
11
     No. 18], such that Ioneer represented that it would not conduct any additional ground disturbing
12
     activities pursuant to the Rhyolite Ridge Exploration Project (Notice NVN-097202) or the South
13
     Infill Exploration Project (Notice NVN-097262), from November 5, 2019 to January 10, 2020;
14
     that the only activities that will be conducted by Ioneer during this November 15, 2019, to January
15
16   10, 2020, time period, will be continued work on two water bores that are already in place; that

17   during the course of conducting these activities, Ioneer will continue to comply with the existing

18   requirements of the Notices NVN-097202, and NVN-097262 and any applicable statues and

19   regulations; and that the Center would not file a motion for a temporary restraining order during

20   this November 15, 2019, to January 10, 2020, time period.
21           WHEREAS, the Parties seek a second extension of the briefing deadline [ECF No. 18], to
22   facilitate settlement discussions that would serve the interests of preserving judicial and the parties’
23   resources.
24           THEREFORE, the Parties agree and stipulate:
25                   1.      If the Parties are unable to reach a settlement in principle, BLM and Ioneer
26
             will file their responses to the Center’s motion for a preliminary injunction on or before
27
             December 6, 2019.
28
             2.      The Center will file its reply brief on or before December 20, 2019.
                                                        2
 1          3.      The Parties respectfully request that the Court set an argument date on the Center’s
 2   motion for a preliminary injunction as early thereafter as possible.
 3          4.      If Ioneer decides to proceed with additional ground disturbing activities after the
 4   November 15, 2019, to January 10, 2020, time period but prior to the Court’s resolution of the
 5   Center’s motion for a preliminary injunction, the Center will likely file a motion for a temporary
 6
     restraining order at that time.
 7
     DATED this 2nd day of December, 2019.
 8
       /s/ E. Leif Reid                                     /s/ Michelle-Ann C. Williams
 9    E. LEIF REID                                         JEAN E. WILLIAMS
      Nevada Bar No. 5750                                  Deputy Assistant Attorney General
10    JOSH M. REID                                         MICHELLE-ANN C. WILLIAMS
      Nevada Bar No. 7497                                  Trial Attorney (MD Bar)
11    LEWIS ROCA ROTHGERBER CHRISTIE LLP                   U.S. Department of Justice
      3993 Howard Hughes Pkwy, Suite 600                   Environment & Natural Resources
12    Las Vegas, Nevada 89169                              Division
                                                           Natural Resources Section
13    SVEND A. BRANDT-ERICHSEN                             Ben Franklin Station, P.O. Box 7611
      Admitted Pro Hac Vice                                Washington, D.C. 20044-7611
14
      NOSSAMAN LLP
      719 Second Avenue, Suite 1200                        Counsel for Federal Defendants
15
      Seattle, WA 98104
16    Counsel for Intervenor
      Ioneer USA Corporation
17
18    /s/Allison N. Melton
      Allison N. Melton (CO Bar No. 45088)
19    Center for Biological Diversity
      P.O. Box 3024
20    Crested Butte, CO 81224                               IT IS SO ORDERED.
      (970) 309-2008
21    amelton@biologicaldiversity.org
      (admitted pro hac vice)                                           3 day of December, 2019.
                                                            Dated this ____
22    Counsel for Plaintiff
23
24
                                                            ________________________________
25
                                                            Gloria M. Navarro, District Judge
26                                                          UNITED STATES DISTRICT COURT
27
28

                                                      3
